967 F.2d 591
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward B. STEELE, Petitioner-Appellant,v.The STATE OF OREGON, Respondent-Appellee.
No. 91-36201.
United States Court of Appeals, Ninth Circuit.
Submitted June 23, 1992.*Decided June 26, 1992.

Before FLETCHER, LEAVY and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Edward B. Steele, an Oregon state prisoner, appeals the district court's denial of his 28 U.S.C. § 2254 habeas corpus petition.   We review de novo,  Norris v. Risley, 878 F.2d 1178, 1180 (9th Cir.1989), and we affirm.


3
Steele contends that the evidence was not sufficient to support his conviction because the testimony of the state's witnesses was conflicting and biased.   In an unpublished order filed on September 23, 1991, the district court reviewed the state's evidence and considered the issues of bias and conflicting testimony.   In his brief on appeal, Steele does not present any basis upon which the district court's judgment could be overturned.


4
Accordingly, we affirm the district court's judgment based on the analysis set forth in the court's thorough and well-reasoned order.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3